Name: Commission Regulation (EC) No 1313/96 of 8 July 1996 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade;  economic geography;  foodstuff;  executive power and public service;  tariff policy;  plant product
 Date Published: nan

 9 . 7. 96 I EN I Official Journal of the European Communities No L 170/11 COMMISSION REGULATION (EC) No 1313/96 of 8 July 1996 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as amended by Regulation (EC) No 1 193/96 (2), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2245/90 (3), as last amended by Regulation (EC) No 871 /96 (4), lays down transitional measures, applicable until 30 June 1996, to facilitate the transition to the arrangements for importing cereal substitute products and processed cereal and rice products as provided for in Regulation (EEC) No 2245/90 with a view to the implementation of the Agree ­ ment on Agriculture concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for taking the transitional measures was extended to 30 June 1997 by Regulation (EC) No 1193/96 extending the period for taking the transitional measures necessary in the agricultural sector to imple ­ ment the agreements concluded under the Uruguay Round of multilateral trade negotiations; whereas, pending the adoption by the Council of a definitive measure, the aforementioned measures should be extended until 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 1 . Article 1 is replaced by the following Articles: 'Article 1 1 . For the purposes of Article 14 ( 1 ) of Council Regulation (EEC) No 715/90 0, the customs duties on imports of products listed in Annex A to Regulation (EEC) No 1766/92 and Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and originating in the ACP States shall be as set out in the Annex hereto . 2. Without prejudice to paragraph 1 , the reduced customs duties listed in the Annex hereto on imports of the products designated hereinunder and originating in the ACP States shall be reduced by:  ECU 2,19 per 1 000 kg in the case of products falling within CN codes 0714 10 99 and ex 0714 90 19, with the exception of arrowroot,  ECU 4,38 per 1 000 kg in the case of products falling within CN codes 0714 10 10 and ex 1106 20, with the exception of arrowroot flour and meal ,  50 % in the case of products falling within CN codes 1108 14 00 and ex 1108 19 90 , with the exception of arrowroot starch . 3 . Notwithstanding paragraph 1 , the customs duties on imports of the following products originating in the ACP States shall not be levied thereon :  sweet potatoes falling within CN code 0714 20 10,  products falling within CN code 0714 10 91 ,  arrowroot falling within CN code 0714 90 11 and ex 0714 90 19,  arrowroot flour and meal falling within CN code ex 1 106 20,  arrowroot starch falling within CN code ex 1108 19 90 . Article la The detailed rules for the application of the import arrangements shall be as set out in Articles 2 to 8 as regards :  products falling within CN codes 0714 10 91 and 0714 90 11 originating in the ACP States and imported into the Community (Title I),  products falling within CN code 0714 90 11 origin ­ ating in the ACP States or the OCT and imported into the French overseas territories (Title II). HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2245/90 is hereby amended as follows: (') OJ No L 349, 31 . 12 . 1994, p. 105. (2) OJ No L 161 , 29 . 6. 1996, p. 1 . h OJ No L 203, 1 . 8 . 1990, p. 47. ( ¦) OJ No L 118 , 15 . 5. 1996, p. 3 . o OJ No L 84, 30. 3 . 1990, p. 85.' No L 170/ 12 EN Official Journal of the European Communities 9 . 7. 96 2. In Articles 2 (2) and 4 (3), the words 'import duty are replaced by 'Common Customs Tariff customs duty' each time they appear. 3 . The Annex to this Regulation is added . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 to 30 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1996 . For the Commission Franz FISCHLER Member of the Commission 9 . 7 . 96 EN Official Journal of the European Communities No L 170/ 13 ANNEX CN code Description Customs dutyapplicable ( 1 ) 2) 3) ECU 1 2,6/ 1 OOkg/net Manioc, arrowroot, salep, Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content, fresh , chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith :  Manioc (cassava):   Pellets of flour and meal   Other:    Of a kind used for human consumption in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen , whether or not sliced    Other  Other:   Arrowroot, salep and similar roots and tubers with high starch content: _   Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen , whether or not sliced    Other: ECU 13/ 1 OOkg/net ECU 12,6/ 1 OOkg/net ECU 13/ 1 OOkg/net ECU 12,6/ 1 OOkg/net 0714 0714 10 0714 10 10 0714 10 91 0714 10 99 0714 90 0714 90 11 0714 90 19 1102 1102 20 1102 20 10 1102 20 90 1102 30 00 1102 90 1102 90 10 1102 90 30 1102 90 90 1103 1103 1200 1103 13 1103 13 10 1103 13 90 1103 14 00 1103 19 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 1103 29 10 ECU 231,2/tonne ECU 1 31 /tonne ECU 185,6/tonne ECU 227,7/tonne ECU 21 8 ,9/tonne ECU 131 /tonne ECU 218,9/tonne Cereal flour other than that of wheat or meslin ('):  Maize (corn) flour   Of a fat content not exceeding 1,5 % by weight   Other  Rice flour  Other:   Barley flour   Oat flour Other Cereal groats , meal and pellets ('):  Groats and meal:   Of oats   Of maize (corn):    Of a fat content not exceeding 1,5 % by weight    Other   Of rice   Of other cereals :    Of rye    Of barley    Other  Pellets :   Of wheat   Of other cereals :    Of rye ECU 231,2/tonne ECU 1 31 /tonne ECU 185,6/tonne ECU 227,7/tonne ECU 227,7/tonne ECU 1 31 /tonne ECU 233,8/tonne ECU 227,7/tonne No L 170/ 14 | EN | Official Journal of the European Communities 9 . 7 . 96 CN code Description Customs dutyapplicable ( 1 ) (2) (3 ) 1103 29 20    Of barley ECU 227,7/tonne 1103 29 30    Of oats ECU 218,9/tonne 1103 29 40    Of maize ECU 231,2/tonne 1103 29 50    Of rice ECU 1 8 5 ,6/tonne 1103 29 90    Other ECU 1 31 /tonne 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006: germ of cereals, whole, rolled, flaked or ground ('):  Rolled or flaked grains : 1104 11   Of barley: 1104 11 10    Rolled ECU 129,3/tonne 1104 11 90 Flaked ECU 253,2/tonne 1104 12   Of oats : 1104 12 10 Rolled ECU 1 24/tonne 1104 12 90 Flaked ECU 243,5/tonne 1104 19   Of other cereals : 1104 19 10    Of wheat ECU 233,8/tonne 1104 19 30    Of rye ECU 227,7/tonne 1104 19 50    Of maize    Other: ECU 231,2/tonne 1104 19 91     Flaked rice ECU 314,8/tonne 1104 19 99     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled): ECU 231,2/tonne 1104 21   Of barley: 1104 21 10    Hulled (shelled or husked) ECU 203 ,2/tonne 1104 21 30    Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten ') ECU 203 ,2/tonne 1104 21 50    Pearled ECU 3 1 7,4/tonne 1104 21 90    Not otherwise worked than kibbled ECU 129,3/tonne 1104 21 99    Other ECU 1 29,3/tonne 1104 22   Of oats : 1104 22 20    Hulled (shelled or husked) ECU 219/tonne 1104 22 30    Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') ECU 219/tonne 1104 22 50    Pearled ECU 195,3/tonne 1104 22 90    Not otherwise worked than kibbled: ECU 1 24/tonne 1104 22 92     Clipped ECU 124/tonne 1104 22 99     Other ECU 124/tonne 1104 23   Of maize: 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled ECU 205,8/tonne 1104 23 30    Pearled ECU 205,8/tonne 1104 23 90    Not otherwise worked than kibbled ECU 1 31 /tonne 1104 23 99    Other ECU 1 31 /tonne 1104 29   Of other cereals    Hulled (shelled or husked) whether or not sliced or kibbled: 9 . 7 . 96 r EN I Official Journal of the European Communities No L 170/15 CN code Description Customs dutyapplicable ( 1 ) (2) (3 ) 1104 29 11     Of wheat ECU 173,3/tonne 1104 29 15     Of rye ECU 173,3/tonne 1104 29 19     Other    Pearled: ECU 173,3/tonne 1104 29 31     Of wheat ECU 208,5/tonne 1104 29 35     Of rye ECU 208,5/tonne 1104 29 39     Other    Not otherwise worked than kibbled: ECU 208,5/tonne 1104 29 51     Of wheat ECU 132,8/tonne 1104 29 55     Of rye ECU 129,3/tonne 1104 29 59     Other    Other: ECU 131 /tonne 1104 29 81     Of wheat ECU 132,8/tonne 1104 29 85     Of rye ECU 129,3/tonne 1104 29 89     Other ECU 131 /tonne 1104 30  Germ of cereals, whole , rolled, flaked or ground: 1104 30 10   Of wheat ECU 96,5/tonne 1104 30 90   Other ECU 95,7/tonne 1106 Flour, meal and powder of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 or of the products of Chapter 8 : 1106 20  Of sago or of roots or tubers of heading No 0714: 1106 20 10   Denatured (2) ECU 1 26,6/tonne 1106 20 90   Other ECU 204/tonne 1108 Starches; inulin :  Starches: 1108 11 00   Wheat starch ECU 283,2/tonne 1108 12 00   Maize (corn) starch ECU 204/tonne 1108 13 00   Potato starch ECU 204/tonne 1108 14 00   Manioc (cassava) starch ECU 204/tonne 1108 19   Other starches: 1108 19 10    Rice starch ECU 260,2/tonne 1108 19 90    Other ECU 204/tonne 1109 00 00 Wheat gluten, whether or not dried ECU 485/tonne 1702 Other sugars , including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other:    Other: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated ECU 25,l / 100kg/net 1702 30 59     Other ECU 19,5/ 100kg/net No L 170/ 16 I EN [ Official Journal of the European Communities 9 . 7. 96 CN code Description Customs dutyApplicable ( 1 ) (2) (3) 1702 30 91     In the form of white crystalline powder, whether or not agglomerated ECU 25,l / 100kg/net 1702 30 99     Other ECU 19,5/100kg/net 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 90   Other ECU 19,5/100kg/net 1702 90  Other, including invert sugar: 1702 90 50   Maltodextrine and maltodextrine syrup   Caramel:    Other: ECU 1 9,5/ 1 00kg/net 1702 90 75     in the form of powder, whether or not agglomerated ECU 26,4/ 1 00kg/net 1702 90 79 Other ECU 18,4/100kg/net 2106 Food preparations not elsewhere specified or included: 2106 90  Other:   Flavoured or coloured sugar syrups:    Other: 2106 90 55     Glucose syrup and maltodextrine ECU 19,5/100kg/net 2302 Bran , sharps and other residues , whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10   With a starch content not exceeding 35 % by weight ECU 52,6/tonne 2302 10 90   Other ECU 1 1 5, 1 /tonne 2302 20  Of rice: 2302 20 10   With a starch content no exceeding 35 % by weight ECU 52,6/tonne 2302 20 90   Other ECU 1 1 5, 1 /tonne 2302 30  Of wheat: 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1 ,5 % by weight ECU 52,6/tonne (') 2302 30 90   Other ECU 1 1 5,1 /tonne (') 2302 40  Of other cereals: 2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight ECU 52,6/tonne (') 2302 40 90   Other ECU 1 15,1 /tonne (') 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 10  Residues of starch manufacture and similar residues : 2303 10 11   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product:    exceeding 40 % by weight ECU 221 /tonne 9 . 7. 96 I EN I Official Journal of the European Communities No L 170/17 CN code Description Customs dutyApplicable ( 1 ) ( 2) (3) 2309 Preparations of a kind used in animal feeding: ex 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55, or milk products :    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10 % or less by weight of starch: 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products exemption 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products ECU 673,7 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products exemption 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products ECU 717,7 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products ECU 129,02 2309 10 53 _____ Containing not less than 10 % but less than 50 % by weight of milk products ECU 782,9 ;x 2309 90  Other:   Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch: 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products ECU 20,8/tonne 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products ECU 673,7/tonne 2309 90 41 ______ Containing no milk products or containing less than 10 % by weight of such products ECU 64,8/tonne 2309 90 43 ______ Containing not less than 1 0 % but less than 50 % by weight of milk products ECU 717,7/tonne 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products ECU 1 29/tonne 2309 90 53       Containing not less than 1 0 % but less than 50 % by weight of milk products ECU 782,9/tonne (') For the purpose of distinguishing between products covered by CN codes 1102, 1103 and 1104 and those covered by CN codes 2302 10 to 2302 40, products covered by CN codes 1102, 1103 and 1104 are those having both of the following:  a starch content (determined by the modified Ewers polarimetric method) exceeding 45 % by weight referred to dry matter,  an ash content by weight, referred to dry matter (after deduction of any added mineral matter), not exceeding 1,6 % for rice, 2,5 % for wheat and rye, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whether or not in the form of flour, is covered in all cases by CN codes 1101 00 00 and 1102. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions .